

116 HRES 499 IH: Condemning the Trump Administration’s systematic cruel and inhumane treatment of migrants, particularly children, at the southern border.
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 499IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Mr. Blumenauer (for himself, Ms. Barragán, Ms. Bass, Mr. Beyer, Mr. Cárdenas, Mr. Carson of Indiana, Ms. Judy Chu of California, Mr. Cicilline, Mr. Clay, Mr. DeFazio, Ms. DeLauro, Mr. DeSaulnier, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mr. Foster, Mr. Gallego, Ms. Garcia of Texas, Mr. Gomez, Mr. Gonzalez of Texas, Mr. Grijalva, Ms. Haaland, Ms. Jayapal, Ms. Johnson of Texas, Mr. Kennedy, Mr. Khanna, Ms. Lee of California, Mr. Levin of California, Mr. Lewis, Mr. Lowenthal, Mr. McGovern, Ms. Meng, Ms. Moore, Mrs. Napolitano, Mr. Neguse, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Payne, Mr. Pocan, Ms. Porter, Ms. Pressley, Mr. Quigley, Mr. Rush, Ms. Schakowsky, Ms. Tlaib, Mr. Tonko, Mr. Vargas, Ms. Velázquez, Mr. Schneider, Mr. Perlmutter, Mr. Suozzi, and Mrs. Kirkpatrick) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the Trump Administration’s systematic cruel and inhumane treatment of migrants,
			 particularly children, at the southern border.
	
 Whereas the Trump Administration began a zero tolerance policy in the summer of 2017, officially announced in the spring of 2018, that led to family separations totaling nearly 3,000 children taken from their parents or caregivers;
 Whereas Trump’s zero tolerance policies have resulted in preverbal children, children as young as 4 months, being separated from their families, some of whom have been kept in cages, many forced to sleep on the floor, and most held in cells with the lights on 24 hours a day;
 Whereas there have been numerous reports of children being forced to take care of other children in lieu of proper adult supervision;
 Whereas at least seven children are known to have died in immigration custody since 2018, after nearly a decade in which no child reportedly died while in the custody of U.S. Customs and Border Protection (CBP);
 Whereas pursuant to a 2018 court order in Ms. L. v. U.S. Immigration and Customs Enforcement, the Department of Health and Human Services has identified 2,737 children who were separated from their families with a full understanding that the Department of Health and Human Services lacked the system to reunite families;
 Whereas the Department of Health and Human Services’ identification of 2,737 children is not a complete accounting of the total number of children who have been separated from their families, as thousands were not included in the lawsuit and more than 700 separations have occurred since the 2018 court order;
 Whereas there is still no integrated interagency system to properly track or share information about separated families;
 Whereas the Trump administration has repeatedly incited fear in immigrant communities around the country, most recently with the threat of U.S. Immigration and Customs Enforcement raids after the July 4 holiday;
 Whereas, in fiscal year 2018, the Department of Health and Human Services’ Office of Refugee and Resettlement released 86 percent of children in custody to a sponsor: 42 percent of which were to parents, 47 percent of which were to close relatives, and 11 percent of which were to distant relatives or nonrelatives;
 Whereas the Trump administration has denied immigrants the legal right to seek asylum by forcing immigrants to enter the United States at a port of entry and also denied some at ports of entry due to metering policies, forcing them into more dangerous routes;
 Whereas, in January 2019, the Trump administration defied international law and implemented an unprecedented immigration policy intended to limit the influx of asylum-seekers by forcing them to remain in Mexico while they await United States court proceedings, and Federal officials have returned more than 15,000 people to Mexico this year under this policy despite widespread congressional opposition;
 Whereas 24 immigrants have died in U.S. Immigration and Customs Enforcement (ICE) custody during the Trump administration;
 Whereas ICE is detaining approximately 54,000 immigrants, well above the number of detention beds authorized by Congress;
 Whereas there is a need for increased humanitarian standards to ensure humane conditions for those in CBP and ICE custody;
 Whereas the Department of Homeland Security’s Inspector General found that migrants are being held in cells designed for one-fifth as many detainees as were housed there;
 Whereas the Department of Homeland Security’s Inspector General found egregious violations at two detention centers it inspected, including nooses in detainee cells, inadequate medical care, rotten food, and other conditions that endangered detainee health;
 Whereas investigations have found that ICE routinely places immigrants who have mental illnesses, medical issues, or are members of the LGBTQ community in solitary confinement;
 Whereas Trump administration attorneys argued in June 2019 that it is safe and sanitary to confine children in facilities without soap or toothbrushes and to make them sleep on concrete floors under bright lights;
 Whereas the Trump administration recently moved 300 children out of a CBP detention facility in Clint, Texas, after reports that they were being held without proper sanitation, food, and water, but one day later, they moved 100 children back into the facility; and
 Whereas the conditions perpetrated on the southern border inflict physical and psychological damage on our most vulnerable populations that will have long lasting repercussions and do not reflect what the United States stands for: Now, therefore, be it
	
 That the House of Representatives formally condemns the Trump Administration’s systematic cruel and inhumane treatment of migrants, particularly children, at the southern border.
		